OCT/26/2018/FRICase
                l2:26 2:19-cv-00627-AJS
                      PM Ugh Murphy     Document 1-2  Filed
                                                  FAX No.   05/28/19 Page 1 of 2 P, 003
                                                          412-471-8503




                                                                              M99
                                                                            861 25 2938

                                                                               J.3_ RAMKQ
                                                                            P*F4€3'1"Hmu'rA§w



        IN THB COURT OF COMMQN PLEAS OF W ASHTNGTDN COUNTY, PENNSYLVANIA


        ROBERT C. DAVIS, SR., Administrator of      CIVIL DIVISION
        the ESTATE OF ESTHER DAVIS, Deceased,
                                                    No . :
                                                                          gm ll' 549 W
                            Plaintiff,
              V.                                    PRAECIIPE FOR W RIT OF
                                                    SUMMONS IN CIVIL ACTION
        SOLARIS OILFIELD SITE SERVICES
        GPBRAIEIQG, LLC, a P04591 Eirliiy; and
        MARC GOMEZ, R11 Individual                  Filed on Behalf of:
                             I                      PLAINTIFFS
                           Defendants,
                                                    Counsel of Record:

                                                    Gary J. Org
                                                    PA LD. #34515

                                                    David Kennedy Houck
                                                    PA I.D. #202280

                                                    Eve M. Elsey
                                                    PA LD. #309653

                                                    ORG, MURPHY & PERKOSKY, PC
                                                    245 FGRT PITT BQULBVARD
                                                    PITTSBURGH, PA 15222
                                                    412.471.8500

                                                    FIRM#568
       JURY TRIAL DEMANDED




                                         EXH IBIT                                 I
OCT/26/2018/FRI Case
                12:26 2:19-cv-00627-AJS
                      PM Org Murphy     Document 1-2  Filed
                                                  FAX No.   05/28/19 Page 2 of 2 P, 004
                                                          412-471-8503




                 I    11




         IN THE COURT OF COMMON PLEAS OF WASHINGTON COUNTY, PENNSYLVANIA


         ROBERT C. DAVIS, SR., Administrator of         CIVIL DIVISION
         the ESTATE OF ESTHER DAVIS, Deceased,
                                                       No.:
                             Plaixltifi
               V.

         SOLARIS OILFIELD SITE SERVICES
         OPERATING, LLC, a Foreign Entity; and
         MARC GOMBZ, an Individual

                             Defendants.




                     PRAECIPE FOR WRIT OF SUMMONS IN civil ACTION


        TO:   THE PROTHONOTARY

                     Kindly issue a Writ of Simmons in Civil Action in the above action.



                                                  Respectfully submitted,

                                                  OGG, MURPHY & PERKUSKY, P.C.




                                                  Gary J. Org, Esquire
                                                  David Kemledy Houck, Esquire
                                                  Eve M. Elsan, Esquire

                                                  Counsel for Plaints#
